In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00075-CV
                               __________________

                          IN THE INTEREST OF A.M.

__________________________________________________________________

             On Appeal from the County Court at Law No. 3
                     Montgomery County, Texas
                   Trial Cause No. 17-07-09229-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      Appellants Mother and Father appeal from an order terminating their parental

rights to their minor daughter, Amy. 1 See Tex. Fam. Code Ann. § 161.001(b)(1)(D),

(E), (M), (O), (2) (West Supp. 2018). Mother and Father each filed an appeal. We

affirm the trial court’s judgment terminating the parent-child relationships between

Amy and her Mother and between Amy and her Father.


      1
        To protect the identity of the minor, we use pseudonyms to refer to the minor
child, her parents, and other persons not associated with the Department, law
enforcement, or service providers. See Tex. R. App. P. 9.8(b)(2). We also use only
first names to identify CPS workers.
                                           1
                              Background and Evidence

      In July 2017, when Amy was almost two years old,2 the Department of Family

and Protective Services (the Department) began a proceeding to terminate the

parental rights of Mother and Father. Family Service Plan was developed for each

parent.

Testimony of Investigator for CPS

      Mary, an investigator for Child Protective Services (CPS), testified that she

investigated allegations of abuse or neglect involving Amy when Amy was about

eighteen months old. According to Mary, CPS received a report that Mother left

Amy with Daisy West, one of Amy’s cousins, and Daisy did not know where Mother

was or when she was coming back and had not heard from Mother. Mary agreed that

she prepared the affidavit admitted as Petitioner’s Exhibit 1. Mary testified that, after

visiting Daisy’s home, she left with Amy because Daisy did not want to care for

Amy any longer. According to Mary, Daisy had previously taken care of Amy for

one or two days at a time, but this time, Amy had been with Daisy for about a week.

The appellate record reflects that Daisy was about twenty years old when she

contacted CPS.



      2
       The Department’s petition and the final order of termination state that Amy
was born in September 2015.
                                       2
      Mary testified that she received a call from Mother the next day, and Mother

said she was in Colorado with a man. Mary did not recall Mother saying when she

planned to return. Mary had been advised that Father was incarcerated, and she sent

him a certified letter. Daisy provided Mary the names of relatives who could be

possible placements for Amy, but none worked out.

Testimony of Mother

      Mother testified that she had had five children by five men, and Amy was her

youngest child. Mother explained that her eldest child died, she put her second child

up for adoption, she voluntarily relinquished her rights to her third child, and her

rights to her fourth child, Benny, were involuntarily terminated. According to

Mother, when she met Amy’s Father, she was living with Jake and Mike Dowling,

although she sometimes stayed with Amy’s Father. Mother started living with the

Dowlings when she was about eighteen years old after her firstborn child died. She

described Mike Dowling as her transportation and drug provider, and she testified

that she “got high” with Mike to alleviate pain. Mother testified that although she

lived at the Dowlings’ house off and on for about fourteen years, Jake Dowling held

her against her will for an extensive period, and she was raped by men the Dowlings

brought into the house. According to Mother, she was drugged for others to exploit

her. Mother allowed Amy to live there with her because she had no support system.

                                         3
Mother testified that although she had tried to leave the Dowlings’ house several

times, ultimately she left the Dowlings’ in February 2018, because the police forced

her to leave and because Mike had tried to kill her. Mother testified that she

contacted the police about the Dowlings, and at that time there were marks on her

neck from Mike’s hands. According to Mother, she never told anyone—including

Father—what the Dowlings had done to her. Mother denied that Amy was ever

exposed to danger at the Dowlings’ house even though the Dowlings had drugged

Mother and used her as a prostitute. Mother agreed that she would sometimes leave

Amy with the Dowlings when she went to the store.

      Mother believed Amy may have been sexually abused after moving out of the

Dowlings’ house, and Mother did not take her to a doctor or hospital. Mother left

Amy with Daisy when Mother left for Colorado to smoke marijuana and to start

over. Mother testified that she gave Daisy money, food, and diapers but no car seat,

and Mother said she only intended to be gone for three or four days, but she later

informed Daisy she would return in three to four weeks. Mother returned to Texas

when she learned that Amy was in CPS custody, and Mother asked CPS to relocate

her to another state to work on her service plan because she did not feel safe in Texas.

When Mother returned to Texas from Colorado, she lived with another man for five

to six weeks and then she returned to the Dowlings’ home.

                                           4
      Mother testified that she moved to Florida in August 2018 to start over and

“give [Amy] a life she deserved and foundation for her future[]” because she

believed she could not get the help she needed in Texas. Before moving to Florida,

Mother completed a parenting class, a drug test, and a psychological evaluation, and

she signed up for family counseling. According to Mother, she had several visits

with Amy, but the visits were stopped after Mother missed one because Mike

Dowling had told her he would follow her from her visit with Amy and kill her.

Mother testified that after she missed her visit she asked CPS for another visit with

Amy, but she did not get a response. Mother acknowledged that at one visit with

Amy after a hearing, Mother was “extremely upset[,]” which scared Amy and was

not a healthy situation. According to Mother, she also advised her caseworker that

she was going out of state, telling her she was “going out of state for vacation”

because at first she intended to return. Mother testified that she had contacted the

FBI about Mike Dowling, who Mother believed had tried to kill her in February

2018. Mother agreed that she had also sought help from the Governor of Texas, the

FBI, and the President.

      Petitioner’s Exhibit 64 was admitted into evidence, which Mother read at trial,

and it was her July 2016 report to the Montgomery County Sheriff’s Office when

she reported that Father had opened her bedroom window in the middle of the night,

                                         5
wielding a knife, grabbed her by the hair and bit her, and stayed for about twenty

minutes. The statement also alleged that Father woke Amy up, and Amy started

crying. Mother agreed that this incident occurred when she was living at the

Dowlings’ house.

      Mother testified that when her first child died, Mother was diagnosed with

“massive depression[,] [] PTSD[,] and bipolar.” Mother could not recall when she

stopped taking medication for the bipolar disorder, but it was “[m]any years ago[,]”

and she currently takes no medications. Mother agreed she became a

methamphetamine user when her first child died, sometimes using daily, but she

testified she had not used methamphetamine since May 2018. She agreed she had

used methamphetamine with Father and with Adam Wortman. Mother testified that

she first used drugs at the age of twelve and she had used Xanax, crack cocaine, and

marijuana. Mother did not dispute that she had a long substance abuse history,

including intravenous drug use, and that the drug use had affected her memory.

Mother testified that CPS told her she had tested positive for methamphetamine

during this case, but Mother denied “willingly[]” using methamphetamine. The

clerk’s record includes a “Positive Drug Test” for Mother dated October 2017,

showing a positive result for methamphetamine. Mother testified that she had ten

months’ sobriety at the time of trial.

                                         6
      Mother denied using drugs when she was pregnant with Benny. Mother

testified that she had been told she tried to deliver Benny by herself. According to

Mother, she was living at Jake Dowling’s house then and she involuntarily

“underwent an exceptional amount of Special K[,]” a horse tranquilizer that causes

hallucinations, and therefore she had no recollection of the event. According to

Mother, she had reported to a psychologist that she performed her own C-section

because she could only state what others had told her and her memory came in

flashbacks. Mother agreed that she went back to live with the Dowlings after

Benny’s birth.

      Mother had been living at her current residence in Florida for about five

months at the time of trial. Mother testified that as soon as she moved to Florida, she

put herself into ten days of inpatient mental health treatment. She was discharged

into Adam Wortman’s care without a diagnosis or medication, contacted her

caseworker, and continued outpatient treatment for “life skills, mental health and

drug and alcohol counseling treatment[,]” including a mental health assessment.

According to Mother, in Florida she had completed random drug tests and obtained

certificates for mental health counseling and drug and alcohol treatment. She also

continues to participate in a recovery aftercare group and a ten-week behavioral

course. She testified that she had been diagnosed with ovarian cancer after she had

                                          7
her third child, she did not know whether the diagnosis was “resolved[,]” she had

not been to a doctor or received treatment, and she continues to have related

“issues[.]”

      Mother testified that she did not graduate from high school, but she was

working on her GED. Mother had not informed CPS that she had married Adam

Wortman or that she was living with him. Mother currently works two jobs in

Florida, and she testified that she provided proof of employment to her caseworker.

Mother testified that she sent photos of her current residence to her caseworker and

that the caseworker had called a police officer to visit Mother’s home. Mother

offered various exhibits into evidence, including copies of certificates for

completing a parenting class, mental health counseling, and substance abuse

counseling; a rental agreement for her current residence; the title to her vehicle;

photographs of her home and of Mother with Amy; and certain records of Mother’s

therapy and counseling in Florida. Mother believed she had completed all required

services. Mother testified that she had identified a daycare center for Amy, and in

Mother’s opinion, she was prepared for a life with Amy in Florida. Mother identified

two friends who could serve as a support system besides her husband. Mother also

identified a counseling center where she could take Amy to help Amy with the

transition back to Mother’s care.

                                         8
      Mother agreed she had been convicted twice in 2018 for evading arrest and in

2017 for criminal trespass. Certified copies of the judgments were entered into

evidence. Mother agreed she missed one visitation with Amy because she was

incarcerated. Mother agreed that she had reported in her psychological evaluation

that every one of her relationships had ended in domestic violence, but she denied

that Amy had ever been exposed to domestic violence and that Amy had been asleep

when Father broke into Mother’s window and held a blade to her neck.

Testimony of Father

      Father testified that, in addition to Amy, he has a thirteen-year-old son and

that he signed his rights over to the child’s grandmother because the boy’s mother

was “not stable enough to care for [the child].” According to Father, he lived with

his son’s grandmother for a couple of years when he was about eighteen or twenty

years old because he was “in and out of prison a lot then[.]” Father agreed that he

was released from prison in August 2018, and at the time of trial he was living with

his brother. Father met Mother about two years before Amy was born, and he lived

with Mother at Jake Dowling’s home when Amy was born. Father went back to

prison for two years for unauthorized use of a motor vehicle when Amy was about

six months old. When asked what arrangements he made for Amy when he went to

prison, Father stated that Amy was fine with her Mother. Father identified

                                         9
Petitioner’s Exhibit 3 as a statement he signed relating to an incident in which he

was assaulted for something he claimed he did not do. Father read the statement at

trial, which stated that his brother-in-law started hitting Father because Father

“supposedly” molested Father’s niece Daisy, the person with whom Mother had left

Amy.

       According to Father, CPS visited him once a month while he was in prison.

Father testified that his service plan was amended after he got out of prison and that

he completed as much of the service plan as he could. Father stated that he gave the

Department the names of two people as possible placements for Amy: his son’s

grandmother, who did not want to be a placement, and his brother Ramon. According

to Father, he completed a substance abuse assessment and a psychological

evaluation, participated in individual therapy, and submitted to random drug testing.

Father agreed that he participated in visits with Amy until CPS suspended the

visitations. Certificates for Father’s completion of drug education classes were

admitted into evidence. Certificates for Father’s completion of training as a Network

Cabling Specialist, in Telecommunications Technologies, and as a Smart Home

Professional were admitted into evidence.

       Father obtained his GED in prison. Father was on probation and worked for a

septic company at the time of trial. He did not have a driver’s license because he

                                         10
owed surcharges, but he reported that he drove to work. Father explained that if CPS

called him to do a drug test when he was working, he would not be able to go because

he does not have a vehicle at work, but he would go the next day or as soon as he

could. Father’s lease for an address in Cleveland where he has lived since November

2018 was admitted into evidence.

      Father testified that he started using methamphetamine when he was about

sixteen years old but that he had not used it for two years. He denied ever having

had substance abuse treatment, and his aftercare plan is to surround himself with

people who do not use drugs. When asked what work he did before he went to prison,

Father stated he worked with his brother remodeling houses, he worked off and on

as a lineman, and he did odd jobs.

      Father told the court he was not asking for Amy to come home with him but

for unsupervised visitation with Amy, and he was open to supervised visitation if

deemed appropriate. He acknowledged that Mother and her husband Adam

Wortman live in Florida, and when asked how he would visit Amy, he responded “I

know how to drive.” Father also acknowledged that Mother and Adam had a child

together, and their parental rights had been terminated to that child.




                                          11
Testimony of Adam Wortman

      Adam Wortman testified that he had married Mother in Florida a few months

before trial. According to Adam, he had met Mother about twelve years ago and had

been in a relationship with her at various times. Adam agreed that Mother was

Benny’s mother. According to Adam, CPS was involved “right from the beginning”

because of the circumstances of Benny’s birth. Adam and Mother were homeless

and living in the woods when Mother went into labor, and he and Mother had not

planned on anything going wrong during the delivery. Adam and Mother had done

methamphetamines together, but not for about a year before Benny’s birth.

According to Adam, Mother had cut herself at her scar from a previous C-section

because a long time had passed since her water broke and the baby could have been

suffocating. Adam testified that Mother delivered Benny “in the back of a car on the

way to go meet the ambulance.”

      Adam testified that he has four children. He lived with the oldest child until

the oldest child was about four years old, and Adam “kind of backed out” when some

allegations by a family member led to a CPS case. He stopped living with his second

child because he left the state as a result of a CPS case. His third child lives with the

child’s grandmother. Adam voluntarily terminated his rights to his fourth child,

Benny. He explained that he and Mother broke up after his youngest child was born

                                           12
because he went to prison for six years. He was paroled to Florida in 2018, where

his elderly mother lives.

      Adam testified that he had completed two in-house drug treatment programs.

He denied having any mental health diagnosis. At the time of trial, he had five years

remaining on his probation. At the time of trial, Adam was working full-time for

Goodwill Industries and he operated a side business reselling goods. Petitioner’s

Exhibit 59 was admitted into evidence, which Adam identified as a certified copy of

his conviction for aggravated assault/bodily injury. Adam identified Exhibit 58 as

his conviction for arson. Exhibit 60 was also entered into evidence, which was the

2013 final order of termination of Mother’s and Adam’s parental rights to Benny.

Exhibit 61 was entered into evidence, which was the 2011 final order of termination

of Adam’s rights to a child older than Benny.

Testimony of Allison Allen

      Captain Allison Allen, with the Montgomery County Sheriff’s Department,

testified that in March 2006, she worked on an investigation about a sexual assault

by Father. Referring to her report, Allen testified that the alleged victim was Daisy

West, who was nine years old at the time of the assault. Allen agreed that Daisy

made allegations of sexual abuse by Father. Allen recalled that she filed the case

with the D.A.’s office, but the D.A. refused to prosecute the charges.

                                         13
Testimony of Sylvie Acklin

      Detective Sylvie Acklin with the Conroe Police Department testified that she

worked as a forensic interviewer at Children’s Safe Harbor, where Daisy was

referred in March 2006 following allegations of sexual abuse. According to Acklin,

Daisy was eight years old at the time and alleged that her uncle sexually abused her

by genital touching, genital exposure, and forced oral sex. A video-recording of a

forensic interview of Daisy was admitted later in the trial as Petitioner’s Exhibit 62.

Testimony of Brandy Powell

      Brandy Powell, a licensed professional counselor and registered play

therapist, testified that she provided therapy for Amy and was told by CPS to observe

Amy and Father interacting during the counseling. Powell met with Amy and Father

in three visits in October and November 2018. Powell stated that Father cried during

the first meeting with Amy, and Powell generally described the visits between Amy

and Father as follows: “The child did not recognize the father. She had no emotional

connection with him. No foundation. No parental, no child foundation of a

relationship.” Powell testified that she recommended that the visits between Amy

and Father be discontinued because the visits could be confusing, traumatic, or

emotionally damaging for Amy because the child had no connection to Father as her

father, and the clerk’s record includes Powell’s letter making such recommendation

                                          14
as an exhibit to the Department’s December 2018 “Motion to Suspend [Father]’s

Visitation and Motion for No Contact[.]” In Powell’s opinion, Amy should have had

more of a relationship with Father than what Powell observed, even considering that

Father had been in prison for two of Amy’s three years. Powell also testified about

Petitioner’s Exhibits 4 through 56—various posts from Father’s Facebook page that

had been admitted over Father’s objection—which she regarded as “Extremely

violent[,] [d]emeaning[,]” “alarming[,]” and “hurtful towards women.” Powell

testified that, in her opinion, if Amy were returned to Father, there was a “high

chance” that emotional, psychological, or physical damage to Amy would result and

Powell had “very, very high concern, extremely high concern.” Petitioner’s Exhibits

65 through 67 were admitted, which were copies of Brandy Powell’s notes of visits

between Father and Amy. Powell stated in her session notes that she did not observe

a parent-child bond, Amy played with Father “as if he is a stranger[,]” and uprooting

Amy into Father’s care “would be traumatizing.”

Testimony of Brenda

      Brenda, a CPS conservatorship worker, testified that she was assigned to this

case in August 2017 when Mother had just returned from Colorado. According to

Brenda, Mother had not had stable housing during the case, and Brenda did not think

Mother had “ever had a stable place[,]” although she acknowledged that Mother had

                                         15
reported she now had a stable place. According to Brenda, Mother never told her she

had married Adam and that she was living with him, and Brenda learned this in court.

      Brenda testified that Mother kept in contact with her “on and off[]” for the

first year of the case, and for some time period, Mother did not have a working phone

number. Brenda summarized the court-ordered service plan for Mother and testified

that Mother had completed parenting classes, a psychological evaluation, and

substance abuse assessment and treatment. Brenda explained that she had requested

therapy notes from the Florida service providers, she had only received attendance

notes and certificates of completion, and Mother’s counselor in Florida was

unlicensed and not approved by the Department. According to Brenda, CPS had

asked Mother to do intensive substance abuse treatment after a positive drug test,

but Mother refused. Brenda testified that many times when she met with Mother,

Mother was “very paranoid. Very unstable[,]” was not clean, and reported that

someone was recording her. According to Brenda, Mother had reported she had been

kidnapped by the Dowlings for fourteen years and the Dowlings prostituted her, and

because the Dowlings wanted to kill Mother and Amy, Mother demanded that

Brenda send Amy to another state with Mother.

      Brenda agreed that Mother attended a couple of visits with Amy but did not

complete family counseling, the therapist recommended the visits be suspended, and

                                         16
the court suspended her visits. Brenda described Mother’s first visit with Amy as

“traumatic[]”:

      [Amy] looked terrified of her. She didn’t want her to come close to her,
      not even two feet close to her. She was crying. As soon as she saw her
      walking in the door, she wanted nothing to do with her. And she just
      cried the entire visit. Mom was very inappropriate with her, and I had
      to stop the visit short. So we ended the visit early.

      ...

      So [Amy] was sitting on the sofa, and, you know, she was just
      frightened. She looked really scared, and so she didn’t want mom to
      come close to her, so mom kept telling her to get over it. She kept
      saying, get over it, get over it, and that was obviously inappropriate for
      a two-year-old that doesn’t understand what she means by telling her to
      get over it. So mom just looked more -- mom looked mad at the fact
      that the child was acting that way. Towards her.

      Brenda testified that, at the time of trial, Mother had not completed her twelve-

step program, Mother only had three or four months of “clean” drug tests, and the

Department did not have any drug test results for Mother for about the last ten

months. According to Brenda, the Department was only obligated to pay for drug

testing in Texas. Brenda had received no proof that Mother was attending an

outpatient substance abuse program and only learned in October or November 2018

that Mother was attending counseling. Brenda had received attendance notes and

certificates from Mother’s counselors but had not received progress or therapy notes.

Brenda was concerned that she did not know how often Mother’s service provider

                                         17
in Florida was sending her for drug testing. Mother’s Exhibit 24 was admitted into

evidence, which included records from her counseling service provider in Florida.

      Brenda testified that Mother had provided no proof of income or employment

except for one time in September 2018, and Brenda recalled that Mother sent a

picture of her check stub and a copy of her work schedule. According to Brenda,

Mother needed to send a paycheck stub at least monthly to show that she can

maintain her job. Brenda arranged for a police officer to visit Mother’s home in

Florida in January 2019 and take photos, and the only concern the officer reported

was that there were “a lot of sex offenders in that area[]” and the officer knows many

people who live in that area. Brenda had reviewed the photos the officer provided

and saw nothing in the photos that caused her concern. Brenda also testified that, as

to proof of residency, Mother had only provided an address, and when the Florida

police officer visited Mother’s home, it was a different address than the one Mother

had provided to the Department.

      When asked what danger Amy would be in if returned to Mother, Brenda

responded:

      . . . She’s going to be placed with two individuals that have extensive
      drug use and criminal history, that she doesn’t know them. She has no
      relationship with []either [Mother] or her husband. We are worried that
      she won’t have a stable home because [Mother] has not been able to
      show that to [Amy] or provide that to [Amy].

                                         18
Brenda also testified that, if Amy were placed with Mother in Florida, CPS would

be unable to visit or do any monitoring, although she agreed that there was a

procedure for requesting Florida CPS to monitor.

      Brenda testified that her first contact with Father was in August 2018 when

he got out of jail but that the Department had stayed in contact with him while he

was incarcerated. Brenda was unaware of any cards or letters that Father sent to Amy

while he was incarcerated. According to Brenda, Father missed four drug tests, he

had been unable to do a hair follicle test because he did not have enough hair, but he

did submit to a nail test. Brenda testified that Father had not been discharged from

counseling. She agreed that Father had visited with Amy three times, until the visits

were stopped, and the Department would not “hold[] that against him[.]” Brenda

further agreed that the Department sought to terminate the visits based on the

therapist’s recommendation.

      According to Brenda, Father had initially provided the name of his brother

Ramon as a possible placement for Amy, but the home study determined that Ramon

was not truthful, he was only borrowing a home to pass the home study, and he was

really living in a small trailer that was not safe or appropriate for a child. Brenda

testified that she had visited Father’s home, where she observed a danger of “[b]ig



                                         19
pit bulls.” Brenda agreed she had concerns about Father’s social media account,

which she regarded as part of Father’s behavior.

      Brenda agreed that, although the Department’s answers to interrogatories

stated that it would seek termination under subsection 161.001(b)(1)(L), that there

was no evidence that Father had been convicted of any of the crimes listed in that

subsection. Brenda agreed that Father had completed much of his service plan

requirements in the most recent six months. According to Brenda, she did not have

proof of income for Father because he had not provided check stubs, but he had

provided a letter from his employer.

      Brenda testified that Amy had been in four foster homes. According to

Brenda, Amy had to leave the second home due to the death of another child in the

home. Amy left the third home after an incident where Amy was hitting the foster

parent’s little girl and the foster mother picked up Amy by the arm in a manner that

Brenda agreed violated the CPS discipline policy. Amy was removed from the third

home because the foster parents were not interested in adopting and Amy needed

something more stable. According to Brenda, Amy’s last foster placement occurred

in August 2018, and the Department’s plans were for the current foster parents to

adopt Amy.



                                        20
Testimony of Foster Parent

      One of the foster parents (“Foster Mom”) testified that Amy had been in her

home for six months. The Foster Mom described Amy as smart, loving, and “very

happy where she is[]” although when she arrived in the home, Amy had issues with

defiance and potty training, which have now improved. The Foster Mom testified

that Amy has play therapy every two weeks for aggressive behavior and seems to be

making progress, and Amy plays with dolls, loves to sing, and says “I love you,

mommy.” The Foster Mom testified that one of Father’s visitations with Amy was

in the Foster Mom’s home, and the Foster Mom observed Amy after the visit to be

confused and more violent than usual. According to the Foster Mom, Amy has not

acted in a way that suggested she wanted to see Mother or Father. The Foster Mom

agreed that she and her spouse are seeking to adopt Amy.

Testimony of the CASA

      The court appointed special advocate (CASA) testified that he had been a

CASA volunteer for nine years and he had been assigned to Amy since August 2017.

The CASA testified that he had visited Amy at least every month, she is doing “better

than could be expected[]” in her current placement, where she is receiving the

attention she needs. The CASA testified that he observed Amy to be “cozy” with her

current foster parents and is usually smiling and happy. The CASA testified that he

                                         21
observed a visit between Mother and Amy at the CPS office in August 2017, and he

observed that when Mother walked into the room, Amy was frightened and tried to

flee from the room.

      The CASA’s permanency recommendation for Amy was termination of

Mother’s and Father’s parental rights and placement in the current foster home,

which the CASA agreed was in Amy’s best interest. The CASA testified that

Mother’s parental rights to another child were previously terminated, Mother had

not shown that she could provide a safe and stable environment, Father had been in

prison for twenty months for car theft, there was a previous allegation of sexual

abuse of a child against Father, and Father’s visits with Amy had gone badly. The

CASA’s report dated April 2018 was entered into evidence as Petitioner’s Exhibit

71. Other CASA reports dated September 2017, January 2018, April 2018, and

November 2018 appear in the clerk’s record.

Testimony of Anna Patterson

      Anna Patterson testified that she was the grandmother to Mother’s deceased

son, and Patterson has been in contact with Mother over the years. In Patterson’s

opinion, Mother had “cleaned herself up[,] [] has her wits about her[,] [and] got her

head on straight.” Patterson testified that she had offered for Amy to be placed in



                                         22
her home and a home study was done. Patterson also testified that her husband “has

several things on his criminal history from years ago.”

                                           Issues

      In summary, Mother presents these issues on appeal:

      ISSUE 1: The trial court erred when it terminated Mother’s parental
      rights pursuant to Texas Family Code section 161.001(b)(1)(D).

      ISSUE 2: The trial court erred when it denied Mother’s motion for
      directed verdict regarding the issue of whether, in its case in chief, the
      Department proved by clear and convincing evidence Mother’s parental
      rights should be terminated pursuant to Texas Family Code section
      161.001(b)(1)(D).

      ISSUE 3: The trial court erred when it terminated Mother’s parental
      rights pursuant to section 161.001(b)(1)(E) of the Texas Family Code.

      ISSUE 4: The trial court erred when it denied Mother’s motion for
      directed verdict regarding the issue of whether, in its case in chief, the
      Department proved by clear and convincing evidence Mother’s parental
      rights should be terminated pursuant to Texas Family Code section
      161.001(b)(1)(E).

      ISSUE 5: The trial court erred when it denied Mother’s Motion to
      Compel Discovery and for Sanctions.

      ISSUE 6: The trial court erred when it admitted Petitioner’s Exhibit #60
      (a previous order terminating parental rights as to another child) into
      evidence.

      ISSUE 7: The trial court erred when it terminated Mother’s parental
      rights pursuant to section 161.001(b)(1)(M) of the Texas Family Code.



                                         23
      ISSUE 8: The trial court erred when it terminated the parental rights of
      Appellant mother pursuant to section 161.001(b)(1)(O) of the Texas
      Family Code.

      ISSUE 9: The trial court erred when it denied Mother’s motion for
      directed verdict regarding the issue of whether, in its case in chief, the
      Department proved by clear and convincing evidence Mother’s parental
      rights should be terminated pursuant to Texas Family Code section
      161.001(b)(1)(O).

      ISSUE 10: The trial court erred when it excluded the testimony of
      Appellant mother’s witness Susan Sorenson.

      ISSUE 11: The trial court erred when it found that termination was in
      the best interest of the child and requests reversal and remand of this
      issue.

      ISSUE 12: The trial court erred when it denied Mother’s motion for
      directed verdict on whether termination was in the best interest of the
      child and requests reversal on this issue.

In summary, Father presents these issues on appeal:

      ISSUE 1: There was a lack of clear and convincing evidence meeting
      the legal and factual sufficiency required to show that Father has
      knowingly placed or knowingly allowed the child to remain in
      conditions or surroundings that endanger the physical or emotional
      well-being of the child.

      ISSUE 2: There was a lack of clear and convincing evidence meeting
      the legal and factual sufficiency required to show that Father has
      engaged in conduct or knowingly placed the child with persons who
      engaged in conduct which endangers the physical or emotional well-
      being of the child.

      ISSUE 3: There was a lack of clear and convincing evidence meeting
      the legal and factual sufficiency required to show that Father failed to
      comply with the provisions of a court order that specifically established
                                         24
      the actions necessary for him to obtain the return of the child who has
      been in the permanent or temporary managing conservatorship of the
      Department of Family and Protective Services for not less than nine
      months as a result of the child’s removal from the parent for the abuse
      or neglect of the child.

      ISSUE 4: There was a lack of clear and convincing evidence meeting
      the legal and factual sufficiency required to show that it was in the best
      interest of the child that Father’s parental rights be terminated.

      ISSUE 5: The Trial Court committed reversible error when it allowed
      in evidence and testimony not properly documented in discovery.

      ISSUE 6: The trial court committed reversible error when it made faulty
      evidence rulings as well as allowed in highly prejudicial testimony and
      evidence that clearly outweighed its probative value.

                                 Standard of Review

      The decision to terminate parental rights must be supported by clear and

convincing evidence, that is, “the measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” Tex. Fam. Code Ann. § 101.007 (West 2019); In re J.L.,

163 S.W.3d 79, 84 (Tex. 2005). The movant must show that the parent committed

one or more predicate acts or omissions and that termination is in the child’s best

interest. See Tex. Fam. Code Ann. § 161.001(b); see also In re J.L., 163 S.W.3d at

84. We will affirm a judgment of termination if any one of the grounds is supported

by legally and factually sufficient evidence and the best interest finding is also

supported by legally and factually sufficient evidence. In re C.A.C., No. 09-10-
                                       25
00477-CV, 2011 Tex. App. LEXIS 3385, at **13-14 (Tex. App.—Beaumont May

5, 2011, no pet.) (mem. op.).

      In reviewing the legal sufficiency of the evidence in a parental rights

termination case, we must consider all the evidence in the light most favorable to the

finding to determine whether a reasonable factfinder could have formed a firm belief

or conviction that the finding was true. In re J.O.A., 283 S.W.3d 336, 344-45 (Tex.

2009) (quoting In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)). We assume the

factfinder resolved disputed facts in favor of its finding if a reasonable factfinder

could do so, and we disregard all evidence that a reasonable factfinder could have

disbelieved. Id. We “give due consideration to evidence that the factfinder could

reasonably have found to be clear and convincing.” In re J.F.C., 96 S.W.3d at 266.

“If, in light of the entire record, the disputed evidence that a reasonable factfinder

could not have credited in favor of the finding is so significant that a factfinder could

not reasonably have formed a firm belief or conviction, then the evidence is factually

insufficient.” Id. We give due deference to the factfinder’s findings and we cannot

substitute our own judgment for that of the factfinder. In re H.R.M., 209 S.W.3d 105,

108 (Tex. 2006). The factfinder is the sole arbiter when assessing the credibility and

demeanor of the witnesses. See id. at 109 (quoting In re J.L., 163 S.W.3d at 86-87).



                                           26
      We review directed verdicts under the same legal-sufficiency standard that

applies to no-evidence summary judgments. City of Keller v. Wilson, 168 S.W.3d
802, 823 (Tex. 2005); King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 750-51 (Tex.

2003). Accordingly, a trial court must grant a directed verdict if

      (a) there is a complete absence of evidence of a vital fact, (b) the court
      is barred by rules of law or of evidence from giving weight to the only
      evidence offered to prove a vital fact, (c) the evidence offered to prove
      a vital fact is no more than a mere scintilla, or (d) the evidence
      conclusively establishes the opposite of the vital fact.

See King Ranch, Inc., 118 S.W.3d at 751.

      Only one predicate finding under section 161.001(b)(1) is necessary to

support a judgment of termination when there is also a finding that termination is in

the child’s best interests. See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003) (applying

previous version of the statute). Generally, we will affirm the termination order if

the evidence sufficiently establishes any statutory ground that the trial court relied

on in terminating parental rights as well as the best interest finding. See id. However,

due process requires a heightened standard of review of a trial court’s finding under

subsections 161.001(b)(1)(D) or (E), even when another ground is sufficient for

termination, because of the potential consequences for parental rights to a different

child. See In re N.G., No. 18-0508, 2019 Tex. LEXIS 465, at *8 (Tex. May 17, 2019)

(per curiam). Because subsection 161.001(b)(1)(M) alone provides a sufficient basis

                                          27
to terminate parental rights based on a previous subsection 161.001(b)(1)(D) or (E)

finding, due process concerns, and the requirement for a meaningful appeal require

that, if a court of appeals affirms the termination on either of these grounds, it must

provide the details of its analysis. Id. at *13 (citing U.S. Const. Amend. XIV, § 1;

Tex. Const. art. I, § 19; In re S.K.A., 236 S.W.3d 875, 890 (Tex. App.—Texarkana

2007, pet. denied)).

      We review the admission of evidence for an abuse of discretion. See E.I. du

Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 558 (Tex. 1995). The test for

abuse of discretion is whether the trial court acted without reference to any guiding

rules or principles. See Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238,

241-42 (Tex. 1985). “To obtain reversal of a judgment based on error in the

admission or exclusion of evidence, an appellant must show that the trial court’s

ruling was erroneous and that the error was calculated to cause, and probably did

cause, ‘rendition of an improper judgment.’” Benavides v. Cushman, Inc., 189
S.W.3d 875, 879 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (quoting Tex. R.

App. P. 44.1(a)(1); Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43

(Tex. 1998)); see also Tex. R. App. P. 61.1. In conducting this harm analysis, we

review the entire record. Tex. Dep’t of Transp. v. Able, 35 S.W.3d 608, 617 (Tex.

2000); City of Brownsville v. Alvarado, 897 S.W.2d 750, 754 (Tex. 1995);

                                          28
Benavides, 189 S.W.3d at 879. The erroneous admission is harmless if the evidence

is merely cumulative of evidence admitted elsewhere at trial. See Nissan Motor Co.

Ltd. v. Armstrong, 145 S.W.3d 131, 144 (Tex. 2004). Whether erroneous admission

of evidence is harmful is a matter of judgment rather than a precise measurement.

Id. We may also consider the amount of emphasis placed on the erroneous evidence.

Id.

                             Challenges to Discovery

      Both Mother and Father argue in issue five that the trial court erred in

admitting evidence not provided to them during discovery, and Mother argues the

trial court erred in denying her motion to compel discovery and for sanctions. When

a party has failed to timely identify evidence in response to discovery requests, the

trial court has the discretion to postpone the trial and to impose an appropriate

sanction upon the offending party for abuse of the discovery process. See Tex. R.

Civ. P. 215.1, 215.3; Alvarado v. Farah Mfg. Co., 830 S.W.2d 911, 915 (Tex. 1992).

An appellate court reviews a trial court’s ruling on a motion to compel discovery for

abuse of discretion. See Johnson v. Davis, 178 S.W.3d 230, 242 (Tex. App.—

Houston [14th Dist.] 2005, pet. denied) (citing Cire v. Cummings, 134 S.W.3d 835,

838 (Tex. 2004) (discussing discovery sanctions)). An abuse of discretion does not



                                         29
occur if some evidence reasonably supports the trial court’s decision. See Butnaru

v. Ford Motor Co., 84 S.W.3d 198, 211 (Tex. 2002).

      In Father’s fifth issue he contends that the Trial Court erroneously allowed

evidence and testimony into the record not properly documented in discovery. Father

argues that all evidence admitted by the trial court “not related” to subsections L, N,

and O should have been excluded and not used as grounds for termination. This

argument is insufficient to preserve any error because it fails to specify what

testimony or evidence Father challenges, and where the evidence appears in the

record, and because Father cites no legal authority in support of the argument. See

Tex. R. App. P. 33.1, 38.1(h); Tex. R. Evid. 103(a)(1); Serv. Corp. Int’l v. Guerra,

348 S.W.3d 221, 234 (Tex. 2011) (“Error is preserved with regard to a ruling that

admits evidence if the opponent of the evidence makes a timely, specific objection

and obtains a ruling.”). Additionally, this objection does not comport with the

objection that was made in the trial court. Generally, to present a complaint for

appellate review, the record must show that the complaint was made to the trial court

by a timely request, objection, or motion stating with sufficient specificity the

grounds for relief sought and that the trial court ruled on the complaint, either

expressly or implicitly. See Tex. R. App. P. 33.1(a); see also In re A.L.S., 338 S.W.3d
59, 70 (Tex. App.—Houston [14th Dist.] 2011, pet. denied).

                                          30
      Father also points out in his appellate brief that he cross-examined the

Department’s witness regarding the grounds for termination stated in the

Department’s responses to interrogatories:

      Q. Ma’am, in your answers to interrogatories, did you say specifically
      you were going to terminate my client on the L grounds, the N grounds,
      and best interest?

      A. Yes.

According to Father, CPS worker Brenda stated the Department would terminate

Father’s parental rights to Amy based on subsection L even though the Department

had not pleaded subsection L in its original petition, and Father argues that Brenda

admitted there was no evidence to support termination based on subsection L. To the

extent that Father is arguing the trial court erred in admitting “any” evidence and

testimony into the record to support subsection L, the only record references he

includes in his brief pertain to questions and testimony he elicited during his cross-

examination of witnesses and Father cannot complain on appeal about the admission

of testimony that he elicited or introduced. Kenneth H. Hughes Interests v. Westrup,

879 S.W.2d 229, 239 (Tex. App.—Houston [1st Dist.] 1994, writ denied) (“A party

may not complain on appeal that evidence was improperly admitted when that party

itself elicited the same evidence or evidence of a similar character.”).



                                          31
      On appeal, Father also argues that the State “constructively abandoned”

subsection O as a basis for termination because Brenda testified that the State would

not hold it against him that he did not continue regular visits with Amy. This

complaint does not meet briefing requirements, and this complaint does not comport

with the objection Father made in the trial court. See Tex. R. App. P. 33.1, 38.1(i).

Next, Father argues on appeal that Brandy Powell testified about visitations she

observed, and she expressed her opinion on Father’s Facebook postings although the

Department had only disclosed her as a witness “for parent services including

counseling and parent classes.” At trial, the Department responded to this objection

and represented to the trial court that Powell was disclosed as an expert and included

in the Department’s supplemental disclosures. The Department also argued that

Powell would not be surprised because Powell had testified at previous hearings and

Father had met her when she provided supervision of his visits with Amy.

      Father also argues on appeal that the testimony of Officer Allen was not

disclosed before trial. At trial, when Allen testified, Father’s attorney objected as

follows:

      [Father’s Attorney]: Objection, Your Honor, in the discovery turned
      over to us the only person from the Montgomery County Sheriff’s
      Office was a custodian of records testifying to the authenticity of
      business records.


                                         32
      [Department’s Attorney]: Judge, we supplemented our disclosures and
      it contained this officer’s name and contact information.

      [Father’s Attorney]: When were those supplements done?

      [Department’s Attorney]: Do you want --

      THE COURT: I’m not sure I understand what we’re doing.

      [Department’s Attorney]: I’m not either. We supplemented and we
      gave information. I supplemented disclosure containing this witness’
      name. He[’s] asking me a question on that and I'm not sure it’s proper
      for me--

      [Father’s Attorney]: I don’t know if it’s been properly supplemented in
      a timely fashion. And, I--

      THE COURT: Probably a lot of things you don’t know.

      [Father’s Attorney]: That’s why I was asking.

The Department represented to the court that it had disclosed both Allen and Powell

as witnesses, that Powell’s recommendations were presented in previous hearings,

and that Powell’s testimony on father’s visitation with Amy should not be a surprise

to Father because Father had met with her during the visits and Powell testified

during prior hearings.

      A trial court abuses its discretion if it acts in an arbitrary or unreasonable

manner without reference to any guiding rules or principles. Downer, 701 S.W.2d at

241-42. Tex. R. Civ. P. 193.6 permits a trial court to admit evidence not provided

during discovery if the offering party shows either (1) good cause for its discovery
                                         33
failure or (2) the lack of unfair prejudice or unfair surprise to the opposing party.

The trial court has discretion to determine whether the offering party met its burden.

Bellino v. Comm’n for Lawyer Discipline, 124 S.W.3d 380, 383-84 (Tex. App.—

Dallas 2003, pet. denied). On the record before us, we cannot say the trial court

abused its discretion in overruling the objections and in admitting the testimony of

Allen and Powell.

      Father also complains on appeal that the original CPS supervisor and current

counselor were “neither called as witnesses or even listed in discovery.” Father then

argues that “[o]nce the lack of appropriate responses is raised, some sort of ruling,

hearing, evidence should have been taken to show good cause for the lack of

disclosure as well as the lack of surprise to the Appellant.” As we previously noted,

we did not find a motion to compel or other pretrial request in the record for Father.

Nor does he provide any record references to establish that he brought this complaint

to the trial court’s attention prior to or during trial. Father provides inadequate

briefing on this complaint and he has failed to establish that he presented it to the

trial court. See Tex. R. App. P. 33.1, 38.1(i).

      Mother argues that the trial court erred in denying her motion to compel

discovery and for sanctions. Mother filed a motion to compel discovery and for



                                          34
sanctions the day that the trial began.3 Mother’s motion to compel avers that she

served a request for production on the Department on November 21, 2018, and a

response was served on December 19, 2018, and supplemented on January 10 and

25, 2019. A failure to obtain a pretrial ruling on discovery disputes that exist before

trial constitutes a waiver of any claim for sanctions based on such conduct. See

Remington Arms Co., Inc. v. Caldwell, 850 S.W.2d 167, 170 (Tex. 1993) (orig.

proceeding).

      Mother argued in her untimely motion to compel that the Department had

failed to produce certain evidence including, but not limited to, case narratives from

October 25, 2018 to the present, a home assessment, and photographs of Mother’s

home. On appeal, Mother argues that the Department’s failure to produce certain

evidence was an evasive or incomplete answer that was tantamount to a failure to

answer under Rule 215.1(c). See Tex. R. Civ. P. 215.1(c). Mother argues that the

trial court’s error in not granting the motion “resulted in undisclosed documents

being admitted into evidence, namely Petitioner’s Exhibit #60.” Petitioner’s Exhibit

60 is the final order terminating Mother’s and Adam Wortman’s parental rights to

Benny.


      3
        The clerk’s record reflects that the Motion to Compel Discovery and for
Sanctions was filed on February 13, 2019, however, in the reporter’s record on
February 14, 2019, Mother’s attorney stated that she filed the motion “this morning.”
                                         35
      At trial, when Mother’s attorney announced her motion to compel, the

Department argued that “there are a lot of problems with her coming forward with

the motion today.” The trial court stated “You’re exactly right in the sense that she

should have before now when she learned about it. Filing that on the morning of trial

is not a good time to do it.” The court explained that if the Department did not intend

to introduce the items identified in the motion to compel into evidence, there was no

issue, and if the Department did introduce the items into evidence and Mother could

convince the court of surprise, the cure would be to exclude those items from

evidence. The court took the motion under advisement. When Mother raised the

motion again later at trial, Mother agreed that the motion was filed after trial had

started, and the trial court denied the motion. Therefore, Mother did not preserve any

error on this complaint. See Tex. R. App. P. 33.1.

      Petitioner’s Exhibit 60 was not listed as a nondisclosed item in Mother’s

motion to compel, and Mother did not address Exhibit 60 in her argument she made

during trial. Mother’s brief does not argue that the Department offered into evidence

any of the allegedly undisclosed items specifically listed in the motion to compel.4

Even assuming Mother did not waive error on this issue, on this record, we cannot


      4
        Although Mother’s motion to compel alleged that the Department had not
produced photographs of Mother’s home, Mother entered into evidence photographs
of her home as Respondent Mother’s Exhibits 11 through 20.
                                     36
say that the trial court abused its discretion or acted unreasonably in failing to grant

Mother’s motion to compel. See Johnson, 178 S.W.3d at 242. We overrule Mother’s

and Father’s fifth issues.

                               Father’s Rule 403 Complaints

          Father complains in his sixth issue that the trial court erroneously admitted

other items of evidence: (1) allegations of a sexual assault, (2) certain “unseemly

and potentially grotesque” Facebook memes and posts, and (3) a hearsay statement

read by Father. According to Father, the items were “highly prejudicial, almost

completely lacking in probative value[], and by [their] very nature harmed” Father’s

rights.

          The fact that evidence has some prejudicial effect is insufficient to warrant its

exclusion. Pittsburgh Corning Corp. v. Walters, 1 S.W.3d 759, 772 (Tex. App.—

Corpus Christi 1999, pet. denied). To be excluded, evidence must not only create a

danger of unfair prejudice, but that danger must substantially outweigh its relevance.

See Tex. R. Evid. 403; In re A.D., 474 S.W.3d 715, 727-28 (Tex. App.—Houston

[14th Dist.] 2014, no pet). The decision to admit or exclude evidence subject to a

Rule 403 objection lies within the sound discretion of the trial court. Decker v.

Hatfield, 798 S.W.2d 637, 639 (Tex. App.—Eastland 1990, writ dism’d w.o.j.). Rule

403 favors the admission of relevant evidence and presumes that relevant evidence

                                             37
will be more probative than prejudicial. Murray v. Tex. Dep’t of Family & Protective

Servs., 294 S.W.3d 360, 368 (Tex. App.—Austin 2009, no pet.). Unless the record

shows the trial court did not perform the balancing test, courts find no error when

the trial court simply listened to the defendant’s objections, then overruled them. In

re K.C.P., 142 S.W.3d 574, 584-85 (Tex. App.—Texarkana 2004, no pet.).

      Because the best interest of the child must always be the primary consideration

in a parental rights termination case, evidence relevant to the best interest of the child

will seldom be excluded under Rule 403. See In re B.C., No. 02-15-00175, 2015

Tex. App. LEXIS 10639, at *3 (Tex. App.—Fort Worth Oct. 15, 2015, no pet.)

(citing Garza v. Garza, 217 S.W.3d 538, 555 (Tex. App.—San Antonio 2006, no

pet.) (exclusion of evidence under Rule 403 is an extraordinary remedy to be used

sparingly in a parental rights termination case); In re J.W., 113 S.W.3d 605, 612

(Tex. App.—Dallas 2003, pet. denied); In re C.Q.T.M., 25 S.W.3d 730, 736 (Tex.

App.—Waco 2000, pet. denied)).

      According to Father, “evidence from a nearly 10-20 year old hearsay

accusation was allowed in over multiple objections.” Father appears to be

referencing the Department’s examination of Father concerning his 2002 statement

to law enforcement in which he stated someone “started hitting [him] and told [him]

it was because [he] supposedly molested [his] niece[]”; an uncertified police report

                                           38
of a 2006 incident in which Daisy alleged that Father sexually assaulted her; and

Petitioner’s Exhibit 62, a 2006 forensic interview of Daisy. According to Father, this

evidence demonstrates no “fact of consequence” because there is no link to Amy.

Father’s complaints on appeal pertain to Rules of Evidence 401 and 403. Father also

argues that accusations of sexual assault are “per se slanderous[,]” although Father

cites no legal authority for this argument. See Tex. R. App. P. 38.1(i) (an appellate

brief must cite to the record and to relevant legal authority).

        Father argues that the Facebook memes and posts in Petitioner’s Exhibits 4

through 56 were also admitted in error. At trial, Father objected to these items based

on Rules 401 and 403. The Department explained that the Father’s Facebook account

and posts were relevant to the best interests of the child determination. The trial court

overruled Father’s objection and explained that the Department was entitled to make

its lawsuit, and if evidence was admitted that was not relevant, “hopefully the Judge

will be smart enough not to consider it.” Father agreed that the exhibits were postings

shown on his Facebook account, but Father argued that Amy would not have seen

them.

        Father’s appellate brief argues that Father was asked to read a statement at

trial over objection “and with no exception to hearsay given.” The statement to

which Father objects on appeal is Petitioner’s Exhibit 3. At trial, Father

                                           39
acknowledged that Exhibit 3 was his statement, and the exhibit reflects Father’s

signature. Father’s brief does not identify where he objected to the admission of

Exhibit 3 based on hearsay, nor do we find any such objection in the record. Thus,

Father failed to preserve this argument. See Tex. R. App. P. 33.1. That said, even if

Father had made a timely “hearsay” objection to Exhibit 3, the trial court could have

concluded the statement was not hearsay because a statement by a party opponent is

admissible under Rule 801 as nonhearsay. See Tex. R. Evid. 801(e)(2)(A); Bay Area

Healthcare Group, Ltd. v. McShane, 239 S.W.3d 231, 235 (Tex. 2007). Father did

object to having Father read the statement because it was already in evidence, but on

the record before us we cannot say that the trial court abused its discretion in

admitting the complained-of evidence.

      We note that, although the “uncertified police report” of the alleged 2006

sexual assault is included in the appellate record, none of the parties to this appeal

identified when during the trial this exhibit was admitted into evidence. Even

assuming the exhibit was admitted, a police report may be admitted in a civil case

under the public records exception to hearsay provided the proper foundation is

established. See Tex. R. Evid. 803(8); In re E.A.K., 192 S.W.3d 133, 145 n.17 (Tex.

App.—Houston [14th Dist.] 2006, pet. denied) (citing Corrales v. Dep’t of Family

& Protective Servs., 155 S.W.3d 478, 486 (Tex. App.—El Paso 2004, no pet.) (while

                                         40
a police officer’s factual findings in a police report may qualify as a public record,

the statements of witnesses in the report would not)). And Texas courts have

considered evidence of alleged criminal conduct as relevant to determining whether

a parent’s rights should be terminated, even if the alleged conduct has not resulted

in a conviction. See Davis v. Tex. Dep’t of Family & Protective Servs., No. 03-11-

00314-CV, 2012 Tex. App. LEXIS 1315, at **10-11 (Tex. App.—Austin Feb. 15,

2012, no pet.) (mem. op.).5

      Father did not explain to the trial court, and does not explain on appeal, how

any of the complained-of evidence was unfairly prejudicial. See Tex. R. App. P.

38.1(i); Murray, 294 S.W.3d at 369 (citing Goldberg v. State, 95 S.W.3d 345, 367

(Tex. App.—Houston [1st Dist.] 2002, pet. ref’d). We presume that the trial court

performed a Rule 403 balancing test and determined the evidence was admissible



      5
         Citing In re S.R., No. 10-10-00063-CV, 2010 Tex. App. LEXIS 9681, at
**11-12 (Tex. App.—Waco Dec. 8, 2010, pet. denied) (mem. op.) (evidence of
arrest and pending charge for DWI was admissible for purpose of determining best
interest of child); In re J.W., 113 S.W.3d 605, 612 (Tex. App.—Dallas 2003, pet.
denied) (“the evidence of the arrests and pending prosecutions was relevant in
determining whether allowing [the parents] to retain their parental rights would be
in the children’s best interest”); In re D.M., 58 S.W.3d 801, 814 (Tex. App.—Fort
Worth 2001, no pet.) (appellant’s inability to maintain lifestyle free from arrests and
incarcerations supported jury’s endangerment finding and was also relevant to best-
interest determination); Trevino v. Tex. Dep’t of Protective & Regulatory Servs., 893
S.W.2d 243, 248 (Tex. App.—Austin 1995, no writ) (concluding that appellant’s
criminal conduct and imprisonment were relevant to best-interest determination).
                                           41
under Rule 403. Father has also failed to demonstrate how the admission of these

items of evidence probably led to a decision on an improper basis. See Able, 35
S.W.3d at 617. Father’s conclusory argument that his rights were harmed by the

admission of the complained-of evidence is insufficient to overcome the

presumption of probativeness or to show that the “‘whole case turns on the particular

evidence . . . admitted.’” See Murray, 294 S.W.3d at 370 (quoting Trevino v. Tex.

Dep’t of Protective & Regulatory Servs., 893 S.W.2d 243, 249 (Tex. App.—Austin

1995, no writ)). We overrule Father’s sixth issue.

                          Evidence of a Prior Termination

      Mother’s sixth issue argues that the trial court erred in admitting Petitioner’s

Exhibit 60, an order terminating Mother’s parental rights to Benny, a child born

before Amy. According to Mother, the Department had not produced a copy of this

prior termination order during discovery, as required by Texas Rule of Civil

Procedure 193.6. In issue seven, Mother argues that the trial court erred when it

terminated her parental rights to Amy under subsection 161.001(b)(1)(M) because

the only evidence that would support this ground for termination was Exhibit 60.

Under subsection 161.001(b)(1)(M), a court may terminate parental rights if the

parent previously “had his or her parent-child relationship terminated with respect

to another child based on a finding that the parent’s conduct was in violation of

                                         42
Paragraph (D) or (E) or substantially equivalent provisions of the law of another

state.” In re Z.M.M., No. 18-0734, 2019 Tex. LEXIS 464, at *2 (Tex. May 17, 2019)

(citing Tex. Fam. Code Ann. § 161.001(b)(1)(M)).

      Mother’s brief argues that her attorney in this proceeding was different from

her attorney in the previous proceeding terminating rights to Benny and “since such

cases are sealed, [Mother] would not have been able to access such a record on her

own.” Mother did not make this argument to the trial court. To preserve error for

appellate review, “‘a party’s argument on appeal must comport with its argument in

the trial court.’” Tate v. Andrews, 372 S.W.3d 751, 754 (Tex. App.—Dallas 2012,

no pet.) (quoting Knapp v. Wilson N. Jones Mem’l Hosp., 281 S.W.3d 163, 170-71

(Tex. App—Dallas 2009, no pet.)). Mother also fails to support her appellate

argument with citations to the record or to legal authority. See Tex. R. App. P.

38.1(i).

      In this case, the final order being appealed stated that the court “examined the

record and heard the evidence and argument of counsel[.]” During trial, the court

took judicial notice of all documents on file. In a bench trial, any erroneous

admission of evidence does not warrant reversal when other record evidence

supports the trial court’s decision. See Nat. Gas Clearinghouse v. Midgard Energy

Co., 113 S.W.3d 400, 410 (Tex. App.—Amarillo 2003, pet. denied). “[A] trial court

                                         43
may take judicial notice of its own records in a cause involving the same subject

matter between the same, or practically the same, parties.” Gardner v. Martin, 345
S.W.2d 274, 276 (Tex. 1961); see also In re J.R., No. 02-18-00317-CV, 2019 Tex.

App. LEXIS 339, at *23 n.16 (Tex. App.—Fort Worth Jan. 17, 2019, pet. denied)

(mem. op.) (“Although the family service plan was not admitted into evidence during

trial, we may presume that the trial court took judicial notice of the family service

plan.”); In re K.F., 402 S.W.3d 497, 505 (Tex. App.—Houston [14th Dist.] 2013,

pet. denied) (“A trial court may take judicial notice of the records in its own court

filed in the same case, with or without the request of a party.”).

      At trial, the Department offered Exhibit 60 (a certified copy of the final order

of termination as to Adam’s and Mother’s rights to Benny) during the cross-

examination of Adam Wortman, Mother’s husband at the time of trial and Benny’s

biological father. Mother’s attorney objected that she did not “recall seeing it” in

what was provided in discovery. Counsel for the Department told the court that the

document had been provided in discovery and told the court she could provide a

document log. The trial court asked Mother’s attorney if she was surprised by the

document, and Mother’s attorney responded that she was “not unaware of the

termination” but that she was unaware of all the grounds for the termination. The

Department’s attorney also informed the trial court it could take “judicial notice” of

                                          44
the document. The parties and the court discussed on the record the application of

judicial notice to the previous final order of termination. “[A] court will take judicial

notice of another court’s records if a party provides proof of the records.” Freedom

Commc’ns, Inc. v. Coronado, 372 S.W.3d 621, 623 (Tex. 2012); see also Tex. R.

Evid. 201. Judicial records of other courts 6 must be established by introducing into

evidence authenticated or certified copies of those records. Ex parte Wilson, 224
S.W.3d 860, 863 (Tex. App.—Texarkana 2007, no pet.). Petitioner’s Exhibit 60

bears the stamp of the District Clerk’s Office of Montgomery County, certifying that

the document was a true and correct copy of the original record filed in the

termination proceeding. We conclude that the trial court could properly take judicial

notice of the final order in Petitioner’s Exhibit 60.

      Exhibit 60 states that the trial court found by clear and convincing evidence

that termination of the parent-child relationship between Mother and Benny was in

the child’s best interest and that Mother had constructively abandoned Benny, had

failed to comply with the court-ordered service plan, had knowingly placed or

allowed Benny to remain in situations that endangered his physical or emotional

well-being, and had engaged in conduct or knowingly placed Benny with persons


      6
       The 2013 final order of termination of parental rights as to Benny issued
from the 418th District Court of Montgomery County, Texas, whereas the instant
case was heard by the County Court at Law No. 3 for Montgomery County, Texas.
                                       45
who engaged in conduct that endangered Benny’s physical or emotional well-being.

The order was signed by Mother’s attorney in that proceeding.

       Mother’s service plan in the current case was filed with the court and stated

in part that

       [Mother] has previous CPS history and she does not have custody of
       her other children. In her previous CPS case, [Mother] and her
       boyfriend tried to conduct a C-Section in the woods which resulted in
       the removal of her son who was later adopted.

At trial, Mother testified that her parental rights to Benny were involuntarily

terminated. She testified that she had been told she attempted to deliver Benny by

herself, but she did not have any recollection of it because she had taken “an

exceptional amount of Special K and . . . had a mental block on everything almost.”

Mother added that “Special K” is “a horse tranquilizer” that causes hallucinations.

According to Mother, she had told a psychologist that she performed her own C-

section because she “could only state what other people told [her] and what [she]

can remember.” Adam, Mother’s husband at the time of trial and Benny’s biological

father, testified that CPS became involved with Benny from the time of delivery.

According to Adam, he and Mother were camping or living in the woods when

Mother went into labor, and Adam and Mother were not prepared for anything going

wrong during the delivery. Adam explained that the baby was not coming out for a

long time after Mother’s water broke, so Mother tried to cut herself on her scar from
                                         46
a previous C-section. The CASA testified that Mother’s rights to another child were

terminated and “according to [the] Texas Family Code, that can be used as a basis

for termination of a current case.”

         On this record, we cannot say the trial court would have abused its discretion

in concluding that there was a lack of unfair surprise, and we cannot say that trial

court abused its discretion in admitting Petitioner’s Exhibit 60. See Robinson, 923
S.W.2d at 558; Good v. Baker, 339 S.W.3d 260, 271 (Tex. App.—Texarkana 2011,

pet. denied). The trial court could have determined that evidence of the previous

termination of Mother’s rights to a child as well as the basis for that termination

came in through other testimony without objection. When evidence identical or like

the objected-to evidence is admitted elsewhere without objection, there is no harm.

See In re R.H.W., 542 S.W.3d 724, 740 (Tex. App.—Houston [14th Dist.] 2018, no

pet.).

         Petitioner’s Exhibit 60, together with the testimony and evidence discussed

above, provided a clear and convincing basis for termination of Mother’s parental

rights to Amy based on subsection 161.001(b)(1)(M)—previous termination of

Mother’s parental rights with respect to another child based on a finding that her

conduct violated subsections D or E. See Tex. Fam. Code § 161.001(b)(1)(M). We

overrule Mother’s sixth and seventh issues.

                                           47
                           Exclusion of Mother’s Witness

      Mother’s tenth issue argues that the trial court erred in excluding the testimony

of Mother’s witness Susan Sorenson, who taught a parenting class that Mother took

in Florida. At trial, when Mother called Sorensen as a witness, the Department stated

that Sorensen had not been disclosed as a witness until February 4, 2019. Mother’s

brief does not dispute the alleged date of the disclosure. Mother’s trial counsel told

the trial court she had not filed a motion for leave to identify the witness late. On

appeal, Mother argues there was no surprise to the Department in calling this witness

because the witness’s name and resume had been disclosed twenty-one days before

she was called as a witness. The trial court sustained the Department’s objection but

permitted Mother to make a bill of exception, during which it was shown that

Sorensen would have testified that Mother scored “very high” on the pretest for the

course and “high average[]” on other tests. On appeal, Mother argues that Sorensen’s

testimony would have shown Mother’s “dedication to going above and beyond her

requirements of the service plan[]” and would have been very beneficial in

considering the best interest of the child.

      On this record, we conclude that the trial court would not have erred in

determining that Mother did not carry her burden to establish good cause or lack of

unfair surprise or prejudice. See Tex. R. Civ. P. 193.6(b); Baker, 339 S.W.3d at 271.

                                          48
And Mother has not shown the exclusion of Sorensen probably resulted in an

improper judgment or that the judgment turned on the exclusion of this evidence.

Tex. R. App. P. 44.1(a)(1). We overrule Mother’s tenth issue.

                      Other Statutory Grounds for Termination

      In three issues, Mother challenges the sufficiency of the evidence to support

the trial court’s findings as to her under subsections D, E, and O of section

161.001(b)(1) of the Family Code. In three additional issues, Mother argues that the

trial court erred by denying her motion for a directed verdict on subsections D, E,

and O. In three issues, Father argues the evidence is not legally sufficient to support

the trial court’s findings as to him under subsections D, E, and O of section

161.001(b)(1).

      Under subsection D, parental rights may be terminated if clear and convincing

evidence supports that the parent “knowingly placed or knowingly allowed the child

to remain in conditions or surroundings which endanger the physical or emotional

well-being of the child[.]” Tex. Fam. Code Ann. § 161.001(b)(1)(D). Subsection E

allows for termination of parental rights if clear and convincing evidence supports

that the parent “engaged in conduct or knowingly placed the child with persons who

engaged in conduct which endangers the physical or emotional well-being of the



                                          49
child[.]” Id. § 161.001(b)(1)(E). Parental rights may be terminated under subsection

O if clear and convincing evidence supports that the parent:

             . . . failed to comply with the provisions of a court order that
      specifically established the actions necessary for the parent to obtain
      the return of the child who has been in the permanent or temporary
      managing conservatorship of the Department of Family and Protective
      Services for not less than nine months as a result of the child’s removal
      from the parent under Chapter 262 for the abuse or neglect of the
      child[.]

Id. § 161.001(b)(1)(O). Under subsection D, parental rights may be terminated based

on a single act or omission by the parent. In re L.E.S., 471 S.W.3d 915, 925 (Tex.

App.—Texarkana 2015, no pet.) (citing In re A.B., 125 S.W.3d 769, 776 (Tex.

App.—Texarkana 2003, pet. denied)). Termination under subsection E requires

more than a single act or omission and a “‘voluntary, deliberate, and conscious

course of conduct by the parent is required.’” Id. at 923 (quoting Perez v. Tex. Dep’t

of Protective & Regulatory Servs., 148 S.W.3d 427, 436 (Tex. App.—El Paso 2004,

no pet.)). We examine the time before the child’s removal to determine whether the

environment of the home posed a danger to the child’s physical or emotional well-

being. Id. at 925 (quoting In re L.C., 145 S.W.3d 790, 795 (Tex. App.—Texarkana

2004, no pet.)). “‘A child is endangered when the environment creates a potential

for danger that the parent is aware of, but disregards.’” Id. (quoting In re N.B., No.

06-12-00007-CV, 2012 Tex. App. LEXIS 3587, at **22-23 (Tex. App.—Texarkana

                                         50
May 8, 2012, no pet.) (mem. op.)). The child does not have to suffer actual injury; it

is enough that the child’s well-being be jeopardized or exposed to loss or injury. In

re C.L.C., 119 S.W.3d 382, 392 (Tex. App.—Tyler 2003, no pet.).

      Generally, subjecting a child to a life of uncertainty and instability endangers

the child’s physical and emotional well-being. See In re R.W., 129 S.W.3d 732, 739

(Tex. App.—Fort Worth 2004, pet. denied). Although incarceration alone may not

support termination, evidence of criminal conduct, convictions, and imprisonment

together with other conduct may support a finding of endangerment under subsection

E. See In re A.R.M., No. 14-13-01039-CV, 2014 Tex. App. LEXIS 3744, at *21

(Tex. App.—Houston [14th Dist.] Apr. 8, 2014, no pet.) (mem. op.); In re R.W., 129
S.W.3d at 743 (father’s criminal history and resulting imprisonment alone was

insufficient to support an endangerment finding, but when considered with the

evidence of father’s history of substance abuse, mental instability, and sexual

misconduct, such evidence provides further proof of a course of conduct that

endangered the child’s well-being); In re J.T.G., 121 S.W.3d 117, 133 (Tex. App.—

Fort Worth 2003, no pet.) (evidence of father’s prior criminal conduct was relevant

to endangerment determination). Abusive or violent conduct by a parent may also

produce a home environment that endangers a child’s well-being. In re J.I.T.P., 99
S.W.3d 841, 845 (Tex. App.—Houston [14th Dist.] 2003, no pet.).

                                         51
      A pattern of drug abuse will also support a finding of conduct endangering a

child even if there is no evidence that such drug use actually injured the child.

Vasquez v. Tex. Dep’t of Protective & Regulatory Servs., 190 S.W.3d 189, 196 (Tex.

App.—Houston [1st Dist.] 2005, pet. denied). A history of illegal drug use and drug-

related criminal activity is conduct that subjects a child to a life that is uncertain and

unstable, endangering the child’s physical and emotional well-being. In re S.D., 980
S.W.2d 758, 763 (Tex. App.—San Antonio 1998, pet. denied); Dupree v. Tex. Dep’t

of Protective & Regulatory Servs., 907 S.W.2d 81, 84 (Tex. App.—Dallas 1995, no

writ); see also In re S.R., 452 S.W.3d 351, 361-62 (Tex. App.—Houston [14th Dist.]

2014, pet. denied) (parent’s drug use may qualify as a voluntary, deliberate, and

conscious course of conduct endangering the child’s well-being); Walker v. Tex.

Dep’t of Family & Protective Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston

[1st Dist.] 2009, pet. denied) (illegal drug use may support termination under

subsection E because “it exposes the child to the possibility that the parent may be

impaired or imprisoned[]”). A parent’s continued drug use when the custody of her

child is in jeopardy supports a finding of endangerment. See In re S.R., 452 S.W.3d

at 361-62; Cervantes-Peterson v. Tex. Dep’t of Family & Protective Servs., 221
S.W.3d 244, 253-54 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (en banc). A

parent’s drug use, prostitution, incarcerations, incidents of domestic violence,

                                           52
criminal history, and employment and housing instability prior to and during the

case create a course of conduct from which the factfinder could determine the parent

endangered the child’s emotional and physical well-being. See In re M.C., No. 09-

18-00436-CV, 2019 Tex. App. LEXIS 2961, at **15-16 (Tex. App.—Beaumont

Apr. 11, 2019); see also Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 534

(Tex. 1987); In re D.O., 338 S.W.3d 29, 36-37 (Tex. App.—Eastland 2011, no pet.);

In re V.V., 349 S.W.3d 548, 553-54 (Tex. App.—Houston [1st Dist.] 2010, pet.

denied).

      Evidence of a parent’s endangering conduct toward other children or family

members is also relevant to a determination of whether the parent engaged in

behavior that endangered the child that is the subject of the suit. See In re Baby Boy

R., 191 S.W.3d 916, 925 (Tex. App.—Dallas 2006, pet. denied) (parent’s guilty plea

of aggravated sexual assault of his step-daughter was evidence of conduct

endangering to the well-being of his unborn child); In re R.W., 129 S.W.3d at 742

(“[E]vidence of sexual abuse of one child is sufficient to support a finding of

endangerment with respect to other children.”).

      Mother’s brief argues that there was no evidence that Amy’s home

environment or Daisy’s residence was a dangerous environment or that anyone at

the Dowlings’ home created an environment that endangered Amy. Although

                                         53
Mother acknowledges having a “history with drugs and problems in relationships[,]”

she argues that misconduct or neglect in the past is not sufficient to show present

unfitness.

      The appellate record includes evidence of numerous facts that demonstrate

conduct and behavior of endangerment. Mother left Texas, left Amy with Daisy, and

then changed her mind about how long she would be gone even though Daisy had

never kept Amy for more than one or two days at a time. Mother failed to make

additional plans for Amy’s care. Mother had a positive drug test during the pendency

of this case. Mother and Amy continued to live with the Dowlings, even though

Mother said the Dowlings held her against her will, gave her drugs, and kept her in

prostitution. Mother stayed at the Dowlings’ house even after Father broke into the

room and held a knife to Mother, and Mother returned to the Dowlings after leaving,

despite the serious allegations of abuse and criminal behavior that Mother made

against the Dowlings. Mother currently lives with Adam, who has past criminal

convictions for arson and aggravated assault/bodily injury, and before trial here she

had not informed CPS that she had married Adam and was living with him. Mother

admitted to domestic violence in her personal relationships. Mother admitted she

had memory problems as a result of her drug use. Mother no longer had parental

rights to any of her other three living children, including an involuntary termination

                                         54
that followed her alleged attempt to perform a C-section on herself. Mother did not

contact the police or seek medical attention for Amy even though she suspected Amy

had been sexually abused. Mother was convicted twice in 2018 for evading arrest

and in 2017 for criminal trespass and missed one visitation with Amy because she

was incarcerated. CPS suspended Mother’s visits with Amy because the visits were

“traumatic[]” and Amy appeared to be frightened of Mother. The record supports a

conclusion that Mother’s life had been characterized by uncertainty and instability.

      Father argues that all evidence about any endangering conditions pertained to

when the child was with Mother. Father also argues that, at the time Amy was

removed from Daisy’s home, there had been no harm to Amy and Amy had no

bruises or injuries. However, the appellate record includes evidence that Father

broke into Mother’s room at the Dowlings’, where Amy also lived, and threatened

Mother with a knife. When Father was incarcerated, he left Amy in Mother’s sole

care. Father has a history of incarceration and allegations of criminal conduct. Father

has a history of illegal drug use. Father did not have a valid driver’s license at the

time of trial, yet he planned to visit Amy in Florida, where he hoped Amy would be

living with Mother. Father’s visits with Amy were terminated by the Department

upon the recommendation of a counselor because Amy appeared to have no

emotional connection with him and there was no foundation for a relationship

                                          55
between them. The record supports a conclusion that Father’s life had also been

characterized by uncertainty and instability.

      Deferring to the trial court’s credibility determinations and reviewing all the

evidence in the light most favorable to the termination findings under subsections D

and E, the trial court could have reasonably formed a firm belief or conviction that

Mother and Father, through their individual acts or omissions or through a course of

conduct, endangered Amy’s physical or emotional well-being. We conclude the

Department established, by clear and convincing evidence, that Mother and Father

committed the predicate acts enumerated in subsections D and E. See Tex. Fam.

Code Ann. § 161.001(b)(1)(D), (E). Further, considering the entire record, we

conclude that even the disputed evidence is not so significant that the court could

not reasonably have formed a firm belief or conviction that Mother and Father

endangered Amy. See In re J.F.C., 96 S.W.3d at 266. We also conclude that the trial

court did not err in denying Mother’s motion for directed verdict because the

Department put forth more than a scintilla of evidence to support subsections D and

E. See King Ranch, Inc., 118 S.W.3d at 751.

      Having concluded that the evidence is legally and factually sufficient to

support the trial court’s findings of endangerment under subsections D and E as to

both Mother and Father, we need not discuss subsection O. See In re A.V., 113
56
S.W.3d at 362; see also Tex. R. App. P. 47.1. We overrule Mother’s first, second,

third, fourth, eighth, and ninth issues, and we overrule Father’s first, second, and

third issues.

                              Best Interest of the Child

      Both parents challenge the trial court’s finding that termination of their

parental rights was in the best interest of the child. Mother argues that the

Department failed to present evidence in its case in chief that termination was in

Amy’s best interest and that the trial court erred in denying Mother’s motion for

directed verdict. Mother and Father also argue that the record fails to show by clear

and convincing evidence that termination of parental rights was in Amy’s best

interest. Mother argues that the representative for the Department never testified that

termination of Mother’s parental rights was in Amy’s best interest and that the

CASA gave only conclusory testimony that termination was in Amy’s best interest.

Mother also claims that she has prepared a stable home for Amy and has participated

in numerous services to improve herself as well as her parenting abilities. Father

argues that Amy has been in six different placements, including one in which she

was “physically assaulted[,]” that no testimony was given regarding Father’s

parenting abilities, that the CASA lacked credibility, and that evidence of Father’s

Facebook posts and alleged sexual assault should have been excluded.

                                          57
      Trial courts have wide latitude in determining a child’s best interest. See

Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982). Nevertheless, there is a

strong presumption that the best interest of a child is served by keeping the child

with his or her parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006); In re D.R.A.,

374 S.W.3d 528, 533 (Tex. App.—Houston [14th Dist.] 2012, no pet.). Prompt and

permanent placement of the child in a safe environment is also presumed to be in the

child’s best interest. Tex. Fam. Code Ann. § 263.307(a) (West Supp. 2019).

      The Family Code outlines factors to be considered in determining whether a

parent is willing and able to provide a safe environment for a child. Id. § 263.307(b).

There are several factors that may be considered when determining whether

termination of parental rights is in the best interest of the child, including: (1) the

desires of the child, (2) the emotional and physical needs of the child now and in the

future, (3) the emotional and physical danger to the child now and in the future,

(4) the parental abilities of the individuals seeking custody, (5) the programs

available to assist these individuals to promote the best interest of the child, (6) the

plans for the child by these individuals or by the agency seeking custody, (7) the

stability of the home or proposed placement, (8) the acts or omissions of the parent

that may indicate that the existing parent-child relationship is not a proper one, and

(9) any excuse for the acts or omissions of the parent. See Holley v. Adams, 544

                                          58
S.W.2d 367, 371-72 (Tex. 1976) (setting forth the “Holley factors” and noting “[t]his

listing is by no means exhaustive[]”). No particular Holley factor is controlling, and

evidence of one factor may be enough to support a finding that termination is in the

child’s best interest. See M.C. v. Tex. Dep’t of Family & Protective Servs., 300
S.W.3d 305, 311 (Tex. App.—El Paso 2009, pet. denied) (“Undisputed evidence of

just one factor may be sufficient to support a finding that termination is in the best

interest of a child.”) (citing In re C.H., 89 S.W.3d 17, 27 (Tex. 2002)); In re A.P.,

184 S.W.3d 410, 414 (Tex. App.—Dallas 2006, no pet.).

      When children are too young to express their desires, the factfinder may

consider whether the children have bonded with the foster family, are well-cared for

by them, and have spent minimal time with a parent. In re S.R., 452 S.W.3d at 369

(citing In re J.D., 436 S.W.3d 105, 118 (Tex. App.—Houston [14th Dist.] 2014, no

pet.)). A fact-finder may also consider the child’s fear of a parent in making a best-

interest determination. See In re E.R., No. 01-17-00503-CV, 2017 Tex. App. LEXIS

11163, at **13-14, 31-32 (Tex. App.—Houston [1st Dist.] Nov. 30, 2017, pet.

denied) (mem. op.). When a child is unable to express her desires due to her young

age, a trial court may consider whether the child has bonded with the foster parents

and whether she calls a foster parent “mommy” or “daddy.” See In re A.M., 385



                                         59
S.W.3d 74, 82 (Tex. App.—Waco 2012, pet. denied); In re U.P., 105 S.W.3d 222,

230 (Tex. App.—Houston [14th Dist.] 2003, pet. denied).

      Stability and permanence weigh heavily in the determination of a child’s best

interest. See In re J.D., 436 S.W.3d at 119-20 (citing In re T.D.C., 91 S.W.3d 865,

873 (Tex. App.—Fort Worth 2002, pet. denied)). Evidence of a recent turnaround of

a parent’s past harmful behavior may be considered by the fact-finder, but it does

not necessarily outweigh other evidence or require a fact-finder to “ignore a long

history” of drug use and dependency, and a past history of a parent who has struggled

to escape long-standing abusive relationships or other harmful behavior. In re

M.G.D., 108 S.W.3d 508, 513-14 (Tex. App.—Houston [14th Dist.] 2003, pet.

denied).

      The best-interest determination may rely on direct or circumstantial evidence,

subjective factors, and the totality of the evidence. In re N.R.T., 338 S.W.3d 667,

677 (Tex. App.—Amarillo 2011, no pet.). If, considering the entire record, no

reasonable factfinder could form a firm belief or conviction that termination was in

Amy’s best interest, then we must conclude that the evidence is legally insufficient

to support termination. See In re J.F.C., 96 S.W.3d at 266.

      In addition to the evidence supporting termination as summarized above, the

appellate record includes evidence of the following: Mother testified she had made

                                         60
significant life improvements since the case began, however Brenda testified that

Mother did not have many months of sobriety, Brenda had been unable to get notes

from Mother’s counselor, she had not received proof that Mother was attending

outpatient substance abuse counseling, she had only received a copy of one pay stub,

and Mother did not maintain a working phone number. Mother testified that she had

been diagnosed with ovarian cancer after her third child was born, but she had not

received any further medical attention or treatment. Brenda expressed concerns that

Mother and her current husband have “extensive drug use and criminal history,” and

CPS was worried that Mother’s home would not be a stable home in which to place

Amy. According to Brenda, during Mother’s visits with Amy, Amy “looked terrified

of her[,]” and was crying, and the visits were suspended after the therapist

recommended it.

      Father testified that he was not asking for Amy to be placed with him but for

unsupervised visitation with Amy in Mother’s home in Florida. Father was on

probation at the time of trial and did not have a valid driver’s license. At the time of

trial, Father was living with his brother Ramon, and Brenda testified that Ramon had

not been truthful with CPS and had borrowed a home for CPS to do a home study

for possible placement with Ramon. Brandy Powell testified that she recommended

termination of Father’s visits with Amy because Powell observed no emotional

                                          61
connection or relationship, and Powell feared that further visits would be confusing,

traumatic, or emotionally damaging for Amy. Powell had “extremely high

concern[]” that, if Amy were returned to Father, there was a “high chance” that

emotional, psychological, or physical damage to Amy would result.

      Brenda testified that the Department’s plan was for the current foster parents

to adopt Amy. The Foster Mother testified that Amy was happy in her home, that

Amy receives play therapy regularly for issues with defiance and aggressive

behavior, that Amy plays with dolls and loves to sing, and Amy says “I love you,

mommy.” According to the Foster Mother, Amy had not indicated she wanted to see

Mother or Father. The CASA testified that Amy was receiving the care she needed

in the current foster placement and he agreed that termination of Mother’s and

Father’s parental rights was in Amy’s best interest.

      Deferring to the trial court’s determination of the witnesses’ credibility, on

this record, we conclude that the evidence is legally sufficient to support the trial

court’s finding that terminating Mother’s and Father’s rights was in Amy’s best

interest. See id. We also conclude that the trial court did not err in denying Mother’s

motion for directed verdict because the Department put forth more than a scintilla of

evidence that termination of Mother’s parental rights was in Amy’s best interest. See



                                          62
King Ranch, Inc., 118 S.W.3d at 751. We overrule Mother’s eleventh and twelfth

issues, and we overrule Father’s fourth issue.

      Having overruled all of Mother’s and Father’s issues, we affirm the trial

court’s final order.

      AFFIRMED.



                                                 _________________________
                                                     LEANNE JOHNSON
                                                           Justice

Submitted on June 18, 2019
Opinion Delivered August 29, 2019

Before Kreger, Horton and Johnson, JJ.




                                         63